PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, we affirm as to all issues except that by which the former wife complains that the trial court should have awarded attorney fees to her. Al*457though, in denying the former wife’s request for attorney fees the trial court found “that both parties are leaving the marriage in essentially the same position in terms of assets, and that there is no disparity in their relative financial circumstances,” we are unable to assess the correctness of that finding because the trial court made no finding regarding the parties’ respective incomes. Accordingly, we reverse as to the attorney fee issue only. On remand, the trial court is directed to make findings regarding the parties’ respective incomes and other financial matters, sufficient to permit intelligent review of its decision regarding the former wife’s request for attorney fees. In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BARFIELD, WEBSTER and BENTON, JJ., concur.